Case: 22-50085     Document: 00516398602         Page: 1     Date Filed: 07/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 19, 2022
                                  No. 22-50085                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pedro Lopez-Ruiz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-883-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Pedro Lopez-Ruiz appeals his conviction and sentence for illegal
   reentry into the United States under 8 U.S.C. § 1326(a) and (b)(2). For the
   first time on appeal, Lopez-Ruiz contends that the recidivism enhancement
   in § 1326(b) is unconstitutional because it permits a sentence above the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50085     Document: 00516398602           Page: 2   Date Filed: 07/19/2022




                                    No. 22-50085


   otherwise-applicable statutory maximum established by § 1326(a), based on
   facts that are neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt.     While Lopez-Ruiz acknowledges this argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), he
   nevertheless seeks to preserve it for possible Supreme Court review. In
   addition, Lopez-Ruiz has filed an unopposed motion for summary
   disposition.
          This court has held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530
   U.S. 466 (2000), did not overrule Almendarez-Torres. See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Thus, Lopez-Ruiz is correct that
   his argument is foreclosed, and summary disposition is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Lopez-Ruiz’s motion is GRANTED and the district court’s
   judgment is AFFIRMED.




                                         2